Name: Decision of the Joint Committee No 2/72 laying down the methods of administrative customs cooperation for the implementation of the Interim Agreement between the European Economic Community and the Republic of Austria
 Type: Decision
 Subject Matter: nan
 Date Published: 1973-03-05

 Avis juridique important|21973D0305(03)Decision of the Joint Committee No 2/72 laying down the methods of administrative customs cooperation for the implementation of the Interim Agreement between the European Economic Community and the Republic of Austria Official Journal L 059 , 05/03/1973 P. 0030DECISION OF THE JOINT COMMITTEE No 2/72 laying down the methods of administrative customs cooperation for the implementation of the Interim Agreement between the European Economic Community and the Republic of AustriaTHE JOINT COMMITTEE,Having regard to the Interim Agreement between the European Economic Community and the Republic of Austria, signed at Brussels on 22 July 1972;Having regard to Protocol No 3 concerning the definition of the concept of originating products and methods of administrative cooperation, and in particular Article 17 thereof;Whereas it is necessary, for the smooth operation of the Agreement, to organize close administrative cooperation between the Contracting Parties to the Agreement in order to ensure that the customs provisions included therein are correctly and uniformly applied, in particular those of Protocol No 3 concerning the definition of the concept of originating products and methods of administrative cooperation;HAS DECIDED:Article 11. It shall be the responsibility of the exporter or of his representative authorized to sign the export declaration to request that an A.OS.1 movement certificate be issued.This request shall be made out on an A.OS.1 form which must be completed in accordance with the provisions of Title II of Protocol No 3 concerning the definition of the concept of originating products and methods of administrative cooperation, hereinafter called Protocol No 3, and the rules set out on the back of the first page of this form.2. The exporter or his representative shall submit with the request any documentary evidence justifying the issue of an A.OS.1 certificate for the goods to be exported.Article 21. The customs authorities of the exporting country shall ensure that the A.OS.1 is correctly completed. They shall verify in particular whether the space reserved for the description of the goods has been completed in such a way as to make any fraudulent addition impossible. To this end, the description of the goods shall be entered leaving no space between the lines. Where the space is not completely filled a horizontal line must be drawn below the last line, and the unused space struck through.2. As the A.OS.1 movement certificate constitutes the documentary evidence justifying the application of the preferential tariff and quota treatment laid down in the Agreement, the customs bureau of the exporting country must carefully verify the origin of the goods and check the other declarations on the certificate.Article 31. The A.OS.1 movement certificate shall be issued by the customs authorities of a Member State of the European Economic Community if the goods to be exported may be considered as products originating in the Community within the meaning of Protocol No 3.2. In order to verify whether the conditions referred to in paragraph 1 are fulfilled the customs authorities may require the submission of any supporting documents or carry out any inspection which they consider necessary.3. The customs authorities of the Member State shall refuse to issue an A.OS.1 movement certificate where the export documents submitted reveal that the goods to which the certificate refers are not destined for Austria.Article 41. The A.OS.1 movement certificate shall be issued by the customs authorities of Austria if the goods to be exported may be considered as products originating in Austria within the meaning of Protocol No 3.2. In order to verify whether the condition referred to in paragraph 1 is fulfilled the customs authorities may require the submission of any supporting documents or carry out any inspection which they consider necessary.3. The customs authorities of Austria shall refuse to issue an A.OS.1 movement certificate where the export documents submitted reveal that the goods to which the certificate refers are not destined for the Community.Article 5In the part of A.OS.1 movement certificates reserved for the customs authorities reference must be made to the date and type or to the serial number of the export document on the strength of which the declaration by the exporter was certified as accurate.Article 6The official step of the customs bureau shall be applied by means of a seal, preferably made of steel. The Member States and Austria shall submit to each other, through the Commission of the European Communities, specimens of the types of stamp used in their bureaux.Article 71. One or more A.OS.1 movement certificates may be replaced by one or more A.OS.1 movement certificates, provided that this is done by the customs bureau where the goods are held.2. Where the new A.OS.1 movement certificate concerns products which were originally imported from a Member State or from Austria and are reexported in the same state, it must indicate the country in which the original certificate was issued.Article 81. Where, as a result of errors, involuntary omissions or special circumstances, no request for an A.OS.1 movement certificate was submitted when the goods were exported, such a certificate may be issued after the goods to which it refers have actually been exported. In this event, the exporter must:- submit a request in writing, supplying details concerning the nature, quantity and type of packaging of the goods, any marks which appear thereon and the place and date of consignment;- certify that no movement certificate was issued when the goods in question were exported and specify the reasons therefor;-enclose an A.OS.1 form duly completed and signed.2. Customs authorities may only issue an A.OS.1 movement certificate a posteriori if they have previously verified whether the information contained in the request by the exporter conforms with that in the corresponding dossier.Certificates issued a posteriori must bear one of the following phrases in red ink : "NACHTRÃ GLICH AUSGESTELLT", "DELIVRE A POSTERIORI", "RILASCIATO A POSTERIORI", "AFGEGEVEN A POSTERIORI".3. Customs authorities may not issue an A.OS.1 movement certificate a posteriori unless the goods were originally consigned to the territory of one of the Contracting Parties.Article 9In case of theft, loss or destruction of an A.OS.1 movement certificate the exporter may request from the customs authorities which issued it a duplicate drawn up on the basis of the export documents in their possession. The duplicate so issued must bear one of the following words in red ink : "DUPLIKAT", "DUPLICATA", "DUPLICATO", "DUPLICAAT".The duplicate, on which the date of the original A.OS.1 movement certificate must appear, shall take effect as from that date.Article 10A.OS.1 movement certificates which are submitted to the customs authorities of the importing countries after the final date for presentation specified in Article 9 of Protocol No 3 may be accepted for the purpose of applying preferential treatment, where the failure to submit the certificate by the final date set is due to reasons of force majeure or exceptional circumstances.In other cases of belated presentation, the customs authorities of the importing country may accept the certificates where the goods have been submitted to them before the said final date.Article 11Where slight discrepancies are noted between the entries on the A.OS.1 movement certificate and those on the documents submitted to the customs bureau for the completion of the import formalities for the goods, this shall not ipso facto invalidate the certificate if it is duly established that it corresponds to the goods presented.Article 12The Member States and Austria shall take all necessary measures to ensure that no substitution or handling, other than the usual handling designed to ensure that they are preserved in good condition, takes place in respect of goods which are traded under cover of an A.OS.1 movement certificate and which during transportation are held in a free zone situated on their territory.Article 131. The A.OS.2 form shall be used for postal consignments (including parcels) up to a value of 1 000 units of account per consignment.2. It shall be the responsibility of the exporter or his representative to complete and sign both parts of the A.OS.2 form.If the goods contained in the consignment have already been inspected in the exporting country with regard to the definition of the concept of originating products, the exporter may refer to such inspection in the "remarks" column, of the A.OS.2 form.3. The exporter shall enter the reference A.OS.2 followed by the serial number of the A.OS.2 form used either on the green label of type C 1, or on the customs declaration C 2/CP 3 or C 2 M/CP 3 M. He shall also enter this reference and number on the invoice relating to the goods contained in the consignment.Article 14Goods sent as small packages to private persons or forming part of travellers personal luggage shall be exempt from the obligation to submit an A.OS.1 movement certificate, provided that they are imported under the conditions laid down in Article 15 of Protocol No 3.Article 151. A posteriori inspection of A.OS.1 movement certificates or A.OS.2 forms shall be carried out for information purposes or whenever the customs authorities of the importing country have reason to doubt the authenticity of a document or the accuracy of information concerning the origin of the goods in question or certain of their constituent parts.2. For the purposes of applying paragraph 1 the customs authorities of the importing country shall send the A.OS.1 movement certificate or part 1 of the A.OS.2 form to the customs authorities of the exporting country indicating the reasons of substance or form which justify an enquiry. They shall enclose with part 1 of the A.OS.2 form, the invoice or a copy thereof, whichever has been submitted, and shall supply all information which has been obtained and which suggests that the entries on the said certificate of the said form are inaccurate.Should the customs authorities of the importing country decide to suspend application of the provisions of the agreement pending the results of the inspection, they shall offer to return the goods to the importer, subject to such undertakings as they consider necessary.3. The results of the a posteriori inspection shall be made known to the customs authorities of the importing country within a period of three months at the latest. They must enable a decision to be taken as to whether the disputed A.OS.1 movement certificate or A.OS.2 form is applicable to the goods actually exported and whether the latter are in fact eligible for the preferential treatment.Where such disputes cannot be settled between the customs authorities of the importing country and those of the exporting country, or where they raise a problem of interpretation of Protocol No 3, they shall be submitted to the Customs Cooperation Committee.For the purposes of a posteriori inspection of the certificates, the export documents or copies of the certificates which take their place must be preserved for at least two years by the customs authorities of the exporting countries. Done at Vienna, 6 October 1972.For the Joint CommitteeThe PresidentF.H. LEITNER